Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/01/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment, filed 11/01/2021 has been entered. Applicant amended claims 1, 11 and 20, and did not add or cancel any claims in the amendment. Therefore, claims 1-20 are pending.
The rejections of claims 1-20 under 35 U.S.C. 103, set forth in the previous Office Action, have been withdrawn due to Applicant’s claim amendments and remarks.

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:

The prior art of record Bigus (U.S. Patent No. 5,704,012, hereinafter “Bigus”) discloses a “method … for constructing a computer system model … technique for constructing accurate computer system performance models” and “System model 205 is a neural network which is trained … to mimic the behavior of computer system 203” [i.e., computer-implemented method for generating models that model computer system performance, including a first system 203] (see, e.g., col. 2, lines 48-58 and col. 5, lines 12-16). 
Bigus also discloses “A computer system performance monitor collects data on the current activity in the computer system [i.e., sample data] … performance data is used to train the neural network system model, creating a customized and accurate model [i.e., an authoritative model] of the computer system performance relationships for its configuration [i.e., authoritative values] and workload”, “performance data contains information regarding the computer system configuration, the computer system resources [i.e., a combination of system parameters], the workload, and the resulting computer system performance” [i.e., a measured value representing a first system’s behavior at the system parameters] and “training data for the controller neural network is generated by inputting a set of actual configurations and workloads [i.e., sample data], and receiving a corresponding set of error data … The controller neural network is thus trained, taking as inputs the desired performance levels, and giving as outputs the configuration, i.e., decisions as to how the computer system resources should be 
Bigus further discloses a “neural network which is trained using the error E1. E1 is the error between the actual system performance Y and the predicted performance Y* made by the neural network model. System model 205 is trained to mimic the behavior of computer system 203. E2 is the error between the desired performance objectives 201 and actual system performance Y [i.e., at least one other sample data]. This error is used to train controller neural network 202” [i.e., training the first trained mapping model 202 based on the other sample data], “Using the neural network computer system model, training data for the controller neural network is generated by inputting a set of actual configurations and workloads, and receiving a corresponding set of error data” and “adapt controller neural network 202, using the error between the desired and actual system performance [i.e., values representing predicted system performance/behavior from the authoritative model are corresponded/mapped to values representing actual performance/behavior of the system] … the error is back propagated through the system model and then used to train the controller neural network” (see, e.g., col. 5, lines 12-20, col. 3, lines 24-27 and col. 8, lines 29-34).
Bigus additionally discloses that “System model 205 is a neural network which is trained using the error E1. E1 is the error between the actual system performance Y and the predicted performance Y* made by the neural network model. System model 205 is trained to mimic the behavior of computer system 203” [i.e., generating a model 205 to estimate behavior of the first system 203] and “model 205 uses the performance monitor data to construct a model of the computer system performance relationships” 

The prior art of record McConaghy et al. (U.S. Patent Application Pub. No. US 2009/0228846 A1, hereinafter “McConaghy”) discloses “building a model of each performance metric to obtain a first set of models. Each model maps at least one design variable to a model output … Storing the first set of models in a characterization database” [i.e., first set of models includes a stored/existing, pre-existing model], “in accordance with the first set of data, a model of each performance metric is built to obtain a first set of models. Each model maps at least one design variable to a model output [i.e., the first set of models includes an existing model that predicts behavior/performance of a first system] and “In response to a selection of one or more candidate designs, which defines selected candidate designs [i.e., designs of different systems], and in accordance with the one or more displayed models [i.e., the existing, pre-existing model], performing the following steps. (i) Adding the selected candidate designs to the first set of candidate designs, to obtain a second set of candidate designs [i.e., including a design of a second system different than the first system]. (ii) Calculating, at a second set of design corners, a performance value, and a performance value uncertainty, for each performance metric of each selected candidate design” [i.e., predict behavior/performance of the designed second system that is different than the first system] (see, e.g., FIG. 6 – steps 606 and 608 depicting “Build[ing] model for each performance metric” and “Store models in database” [i.e., an existing model] and paragraphs 19 and 84).


The prior art of record non-patent literature Dean, et al. ("UBL: Unsupervised behavior learning for predicting performance anomalies in virtualized cloud systems." Proceedings of the 9th international conference on Autonomic computing. 2012: 191-200, hereinafter “Dean”) discloses “an Unsupervised Behavior Learning (UBL) system 

The prior art of record Greenwood (U.S. Patent Application Pub. No. 2017/0147722 A1, hereinafter “Greenwood”) discloses that “The processing systems 210 maintain a database of pre-existing models, and interact with the computer systems 203 allowing quantified system data to be determined and allowing a model to be developed”, “in the event that no or inadequate clustering behaviour is observed using a nonlinear model M …, the criterion can be used to decide to change the specifications for the model, as the existing M [i.e., a pre-existing model] is not generating physically-plausible behaviour” and “Model Library … As well as invoking a library of existing mathematical models Mj ϵ{1, ... , M}, additional features in the system alternatively use distributed machine intelligence to generate new models.” [i.e., a model for modeling 

However, the prior art of record does not anticipate, nor do they render obvious in any reasonable combination to one of ordinary skill in the art at the time of Applicants' invention, the combination of recited limitations of independent claim 1.

For example, the prior art of record does not anticipate or render obvious the limitations: A computer-implemented method for generating a model for a behavior of a first system, the method comprising: 
generating a first sample data that includes: (1) a first authoritative value that is obtained from an authoritative model based on a first combination of system parameters and (2) a first measured value that represents a behavior of the first system at the first combination of system parameters, wherein the authoritative model comprises a pre-existing model that predicts a behavior of a second system, wherein the second system is different than the first system; …
training the first trained mapping model based on at least one other sample data to generate a second trained mapping model, wherein the second trained mapping model maps values that represent predicted behavior of the second system obtained from the authoritative model to values that represent a behavior of the first system at different combinations of system parameters; and


Independent claims 11 and 20 recite similar distinguishing features.
Thus, independent claims 1, 11 and 20 are patently distinct over the prior art of record for at least the reasons above. 

The remaining claims are dependent claims, thus, they are also patently distinct over the prior art of record for at least the reasons above. In particular, claims 2-10 and 12-19 each depend directly or indirectly from independent claims 1 and 11, respectively, and as such, claims 2-10 and 12-19 each include all of the limitations of base claims 1 and 11, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY K BALDWIN whose telephone number is (571)270-5222. The examiner can normally be reached on Mon - Fri 9:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.K.B./Examiner, Art Unit 2125

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125